Citation Nr: 0007490	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a total disability evaluation based upon 
individual unemployability and due to service-connected 
disabilities (TDIU), for the purposes of accrued benefits.

2.  Entitlement to survivors' and dependents' educational 
assistance benefits under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  He died on July [redacted], 1997, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in October 1997 and April 1998.

In her August 1998 Substantive Appeal, the appellant made 
reference to several issues in addition to the issues 
certified on appeal.  The appellant has claimed entitlement 
to a thorough and contemporaneous examination, an 
independent/advisory medical opinion, and adequate reasons 
and bases.  The Board would point out, however, that these 
are ancillary issues to the appellant's underlying claims and 
are not separately appealable issues.  Rather, determinations 
regarding whether an examination or an advisory medical 
opinion is warranted may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issue(s) by the agency of original jurisdiction.  See 38 
C.F.R. § 3.328 (1998) (regarding independent medical 
opinions).  Similarly, the adequacy of the reasons and bases 
of a decision denying a benefit may be contested only as a 
part of an appeal on the merits of the decision rendered on 
the primary issue.

The Board remanded this case back to the RO in September 1999 
for the assignment of disability evaluations for the 
veteran's service-connected disabilities.  This case has 
since been returned to the Board.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected disabilities at death 
included tinnitus, evaluated as 10 percent disabling; and 
right ear hearing loss, evaluated as noncompensably (zero 
percent) disabling.

3.  The veteran's service-connected disabilities did not 
preclude substantially gainful employment during his 
lifetime.

4.  The veteran, although honorably discharged from service, 
did not die of a service-connected disability and did not 
have a permanent and total service-connected disability that 
was in existence at death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU, for purposes of 
accrued benefits, have not been met.  38 U.S.C.A. §§ 5107, 
5121 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.1000, 
4.1, 4.15, 4.16, 4.19 (1999).

2.  The criteria for entitlement to survivors' and 
dependents' educational assistance benefits under 38 
U.S.C.A., Chapter 35, have not been met.  38 U.S.C.A. §§ 
3501, 5107 (West 1991); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the appellant is found to 
have presented claims which are not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the appellant's claims, and no further 
assistance is required in order to comply with the VA's duty 
to assist her with the development of facts pertinent to her 
claims, as mandated by 38 U.S.C.A. § 5107(a).

I.  TDIU

Under VA laws and regulations, certain accrued benefits may 
be payable upon the death of a beneficiary.  Except as 
otherwise provided, periodic monetary benefits to which a 
veteran was entitled at death under existing ratings or 
decisions, or those based upon evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years, shall, upon the death of the veteran, be paid to 
the veteran's surviving spouse.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.1000 (1999).

Under VA regulations, TDIU may be assigned when a schedular 
rating is less than total if the disabled person is found to 
be unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, it shall be ratable at 60 
percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1999).  Also, 38 C.F.R. § 4.16(b) (1999) 
allows for extra-schedular consideration in cases of veterans 
who, though found to be unemployable by reason of service-
connected disabilities, fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a) (1999).  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.15 (1999).

Consideration of this matter is limited to the issue 
certified on appeal.  A veteran's nonservice-connected 
disabilities are not a factor in the determination of whether 
the grant of TDIU is warranted.  38 C.F.R. § 4.16(a) (1999).  
Also, the age of a veteran may not be considered as a factor 
in evaluating a service-connected disability or 
unemployability.  38 C.F.R. § 4.19 (1999). 

In this case, the veteran's service-connected disabilities at 
death included tinnitus, evaluated as 10 percent disabling; 
and right ear hearing loss, evaluated as noncompensably 
disabling.  The combined disability evaluation, under 38 
C.F.R. § 4.25 (1999), was 10 percent.  Given this combined 
disability evaluation, the Board must conclude the criteria 
for TDIU under 38 C.F.R. § 4.16(a) (1999) have not been met, 
as the record does not reflect a single disability rated as 
60 percent disabling or a combined evaluation of 70 percent, 
with at least one disability rated as 40 percent disabling. 

The remaining question, therefore, is whether the evidence of 
record establishes that the veteran's service-connected 
disabilities precluded substantially gainful employment so as 
to warrant the grant of TDIU on an extra-schedular basis.  In 
this regard, the Board observes that the veteran's April 1995 
VA audiological examination revealed no right ear pure tone 
thresholds greater than 40 decibels between 1000 and 4000 
Hertz, a right ear Maryland CNC speech recognition score of 
96 percent, and high-pitched tinnitus that was consistent 
with a history of noise exposure.  The examiner did not 
discuss the effect of these disabilities on the veteran's 
employability, and there is no other pertinent medical or 
documentary evidence to that effect.  As such, this evidence 
clearly does not establish that the veteran's service-
connected disabilities precluded substantially gainful 
employment or that the grant of TDIU on an extra-schedular 
basis was warranted.  See 38 C.F.R. §§ 4.85 (Diagnostic Code 
6100), 4.87 (Diagnostic Code 6260) (1999); 38 C.F.R. §§ 4.87 
(Diagnostic Code 6100), 4.87a (Diagnostic Code 6260) (1998); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Board is cognizant that, in his initial March 1995 
application, the veteran reported that he had completed his 
fourth year of high school but had not worked since December 
1994.  However, the record does not indicate that the veteran 
was unemployed, had difficulty obtaining employment, or was 
incapable of performing employment activities solely because 
of his service-connected disabilities.  See Van Hoose v. 
Brown, 4 Vet. App. at 363.  Again, the Board would point out 
that the veteran's nonservice-connected disabilities are not 
for consideration in the determination of entitlement to 
TDIU.  While the veteran was treated on a frequent basis for 
several musculoskeletal, respiratory, and gastrointestinal 
disorders, service connection was not in effect for these 
disorders.

Consequently, the Board concludes that the criteria for TDIU, 
for purposes of accrued benefits, have not been met in this 
case, and, therefore, the preponderance the evidence is 
against the appellant's claim of entitlement to TDIU.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt, as set forth in 38 U.S.C.A. 
§ 5107(b) (West 1991).  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


II.  Chapter 35 benefits

Survivors' and dependents' educational assistance benefits 
are payable to the surviving spouse of a veteran if that 
veteran was discharged from service under conditions other 
than dishonorable and (a) a permanent and total service-
connected disability was in existence on the date of the 
veteran's death, or (b) the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (1999).

In the present case, the evidence of record reflects that the 
veteran, who was honorably discharged from service, did not 
die of a service-connected disability and did not have a 
permanent and total service-connected disability that was in 
existence on the date of his death.  The Board would point 
out that the appellant's claim for service connection for the 
cause of the veteran's death was denied in a September 1999 
Board decision, and the claim of entitlement to TDIU has been 
denied in this decision.  Thus, the basic requirements for 
survivors' and dependents' educational assistance benefits 
under 38 U.S.C.A., Chapter 35, have not been met, and the 
appellant's claim must be denied. 



ORDER

The claim of entitlement to TDIU, for purposes of accrued 
benefits, is denied.

The claim of entitlement to survivors' and dependents' 
educational assistance benefits under 38 U.S.C.A., Chapter 
35, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

